Exhibit T3B-2 AMENDED & RESTATED BYLAWS OF CONGOLEUM CORPORATION, a Delaware corporation (the “Corporation”) (Adopted as of []) AMENDED AND RESTATED BYLAWS OF CONGOLEUM CORPORATION ARTICLE I OFFICES Section 1.1Registered Office.The registered office of the Corporation within the State of Delaware shall be located at either (a)the principal place of business of the Corporation in the State of Delaware or (b)the office of the corporation or individual acting as the Corporation’s registered agent in Delaware. Section 1.2Additional Offices.The Corporation may, in addition to its registered office in the State of Delaware, have such other offices and places of business, both within and outside the
